UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-33105 Quepasa Corporation (Exact name of registrant as specified in its charter) Nevada 86-0879433 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 324 Datura Street, Ste. 114 West Palm Beach, FL (Address of principal executive offices) (Zip Code) Registrants telephone number: (561) 366-1249 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Class Outstanding at August 15, 2011 Common Stock, $0.001 par value per share 16,668,281 Shares QUEPASA CORPORATION AND SUBSIDIARIES INDEX Page PART I. FINANCIAL INFORMATION 3 Item 1 Financial Statements 3 Condensed Consolidated Balance Sheets as of June 30, 2011 (Unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three and Six Months Ended June 30, 2011 and 2010(Unaudited) 4 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the Six Months Ended June 30, 2011 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010(Unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3 Quantitative and Qualitative Disclosures about Market Risk 32 Item 4 Controls and Procedures 32 PART II. OTHER INFORMATION 33 Item 1 Legal Proceedings 33 Item 1A Risk Factors 33 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3 Defaults Upon Senior Securities 33 Item 4 (Removed and Reserved) 33 Item 5 Other Information 33 Item 6 Exhibits 33 SIGNATURES 34 INDEX TO EXHIBITS 35 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements QUEPASA CORPORATION AND SUBSIDIARIES Condensed Consolidated Balance Sheets June 30, December 31, ASSETS (Unaudited) CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $9,400 and $16,000, at June 30, 2011 and December 31, 2010, respectively Notes receivable - current portion, including $10,855 and $3,633 of accrued interest, at June 30, 2011 and December 31, 2010, respectively Restricted cash Other current assets Total current assets Goodwill - Property and equipment, net Notes receivable - long-term portion Other assets, net of accumulated amortization of $167,571 and $0, at June 30, 2011 and December 31, 2010, respectively Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable, includes $230,058and $0 due to TechFront at June 30, 2011 and December 31, 2010, respectively $ $ Accrued expenses Deferred revenue - Accrued dividends Unearned grant income Total current liabilities Notes payable, net of unamortized discount of $1,501,099 and $1,643,241, at June 30, 2011 and December 31, 2010, respectively Total liabilities COMMITMENTS AND CONTINGENCIES (see Note 7) STOCKHOLDERS’ EQUITY : Preferred stock, $.001 par value; authorized - 5,000,000 shares; 0 and 25,000 shares of Series A Convertible issued and outstanding at June 30, 2011 and December 31, 2010 Liquidation preference of $2,500,000. - 25 Common stock, $.001 par value; authorized - 50,000,000 shares; 16,645,781 shares issued and outstanding at June 30, 2011 and 15,287,280 shares issued and outstanding at December 31, 2010 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to unaudited condensed consolidated financial statements. 3 QUEPASA CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) For the Three Months Ended For theSix Months Ended June 30, June 30, REVENUES $ OPERATING EXPENSES: Sales and marketing Product development and content Games expenses - - General and administrative Depreciation and amortization TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE): Interest income 57 Interest expense ) Other income TOTAL OTHER INCOME (EXPENSE) LOSS BEFORE INCOME TAXES ) Income taxes - - - NET LOSS $ ) $ ) $ ) $ ) Preferred stock dividends ) NET LOSS ALLOCABLE TO COMMON SHAREHOLDERS $ ) $ ) $ ) $ ) NET LOSS PER COMMON SHARE ALLOCABLE TO COMMON SHAREHOLDERS BASIC AND DILUTED $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: BASIC AND DILUTED NET LOSS $ ) $ ) $ ) $ ) Foreign currency translation adjustment COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) See notes to unaudited condensed consolidated financial statements. 4 QUEPASA CORPORATION AND SUBSIDIARIES Condensed Consolidated Statement of Changes in Stockholders’ Equity For the Six Months Ended June 30, 2011 (Unaudited) Accumulated Additional Other Total Preferred Stock Common Stock Paid-in Accumulated Comprehensive Stockholders' Shares Amount Shares Amount Capital Deficit Income (Loss) Equity Balance—December 31, 2010 $
